Citation Nr: 0410295	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease, 
L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel



INTRODUCTION

The appellant had active military service from October 1961 until 
September 1964.

This matter comes before the Board of Veteran's Appeals (Board) on 
appeal from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied service connection for degenerative disc 
disease, L5-S1.

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

For purposes of this remand, the Board shall focus on VA's duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  The Board notes that the private 
medical records of Dr. A.L.C. dated in August 2001 reference a 
"recent work injury while loading a Ryder truck" which "may have 
exacerbated" the appellant's low back pain.  However, these 
records are not presently contained within the appellant's claims 
file.  Therefore, as detailed below, the Board remands this case 
for purposes of obtaining all relevant medical records which 
address the appellant's work related injury.

Accordingly this case is remanded for the following:

1.  The claims file must be reviewed to ensure that all notice and 
development action required by 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003) and applicable judicial precedent 
are fully complied with and satisfied.  This should include, but 
not be limited to, an explicit request to the veteran that he 
provide any evidence in his possession that pertains to the claim 
and which he has not submitted previously.  See 38 C.F.R. § 
3.159(b)(1) (2003).

2.  All treatment records pertaining to the appellant's back 
injury, which occurred in approximately August 2001, should be 
obtained.  The appellant should be requested to provide any such 
medical evidence within his possession and to identify any 
possible sources of such relevant medical evidence.  In addition, 
the appellant should be requested to provide any evidence filed in 
support of a Worker's Compensation claim for his work related back 
injury which occurred in approximately August 2001, to the extent 
that such evidence exists.

3.  Upon completion of the above, the appellant's entire claims 
file should be forwarded to an orthopedic physician.  The 
orthopedic physician should then review pertinent documents in the 
appellant's claims file and examine the veteran and render an 
opinion as to whether it is "at least as likely as not" (50 
percent or greater likelihood) that any current back disability is 
related to active military service.  The examiner should discuss 
the January 15, 2002, and January 23, 2002, private medical 
opinions.

A complete rationale for any opinion expressed must be provided.  
If the examiner cannot answer the above without resorting to 
speculation, then he or she should so state.

4.  Upon completion of the requested development, the appellant's 
claims folder should be reviewed to ensure that all of the 
foregoing development has been conducted and is completed in full.  
If it is determined that any development is incomplete, then 
appropriate corrective action should be taken.

5.  The appellant's claim for service connection for degenerative 
disc disease, L5-S1, should then be reconsidered.  If the benefit 
sought on appeal remains denied, then the appellant and his 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate period 
of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



